O’SCANNLAIN, Circuit Judge,
dissenting in part:
I dissent only from Part IIIA of the court’s opinion which affirms the forty percent reduction of the fee award. In my view, the reasons cited by the district court were insufficient to justify departure from the presumptively reasonable lodestar figure.
I
In calculating the fee award, the district court first set a lodestar figure of $48,-562.50, representing all of the hours claimed by the Rombergs’ attorney (277.5) compensated at the rate of $175 per hour. In so doing, the court expressly “accepted at face value” the hours submitted by the Rombergs’ attorney and expressly selected the $175 rate. Romberg v. Nichols, No. 83-8448 at 2, 3 (C.D.Cal. Jan. 20, 1989). The court then specifically addressed all *1166twelve of the factors identified by the Kerr court as relevant to any departure from the lodestar.1 See Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69-70 (9th Cir.1975) (adopting twelve factors identified by the Fifth Circuit as appropriate for this purpose in Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir.1974)), cert. denied, 425 U.S. 951, 96 S.Ct. 1726, 48 L.Ed.2d 195 (1976); see also Hensley, 461 U.S. at 429-30, 103 S.Ct. at 1937-38 (noting that the Senate and House Reports on section 1988 both favorably cited the twelve Johnson factors).
The court determined that three of the factors justified a reduction of the fee: (a) the novelty and difficulty of the questions involved, (b) the skill requisite to perform the legal services properly, and (c) the amount involved and the results obtained. See Kerr, 526 F.2d at 70 (the second, third, and eighth factors). The Rombergs now contend that the district court abused its discretion in using these three factors to reduce the lodestar by forty percent. I agree.
In Jordan v. Multnomah County, 815 F.2d 1258 (9th Cir.1987), we acknowledged that “[a] ‘strong presumption’ exists that the lodestar figure represents a ‘reasonable’ fee.” Id. at 1262 (quoting Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565, 106 S.Ct. 3088, 3098, 92 L.Ed.2d 439 (1986)). Although the district court has broad discretion to determine the amount of a fee award, it must justify any departure from the lodestar figure if the hours and rate that determine the lodestar are themselves reasonable. See Delaware Valley Citizens’ Council, 478 U.S. at 564-65, 106 S.Ct. at 3097-98; Blum v. Stenson, 465 U.S. 886, 897, 104 S.Ct. 1541, 1548, 79 L.Ed.2d 891 (1984); see also Long v. IRS, 932 F.2d 1309, 1313-14 & n. 4 (9th Cir.1991) (per curiam). This justification must include more than a bare statement of the Kerr factors relied on; the district court must also supply an explanation of the application of those factors to the case. See Cunningham v. County of Los Angeles, 879 F.2d 481, 488 (9th Cir.1988). Here, in light of the district court’s own admission of the reasonableness of both the hours claimed and the rate to be applied, I conclude that the court’s purported justifications are inadequate to support its forty-percent downward departure.
A
In discussing the second Kerr factor, the district court explained:
2. The case was not novel. It did take skill under the circumstances, but the above observation about the jury’s option [to produce a Solomonic solution by awarding nominal damages] is a reducing factor.
Romberg v. Nichols, No. 83-8448 at 2 (C.D.Cal. Jan. 20, 1989). The court’s analysis here is a non sequitur that appears to penalize the Rombergs for having prevailed in the first place. The court first states that “[t]he case was not novel” and then concludes that because the Rombergs’ attorney invited nominal damages, that invitation constitutes a reducing factor. An attorney’s request for nominal damages at the end of a trial, however, says nothing about the “novelty and difficulty of the questions involved”; there is no logical connection here. More importantly, reducing the fee award on the basis of a belief that the jury would have found for the defendants if not presented with the option of awarding nominal damages is clearly impermissible. As we explained ante, at Part II-D of the court’s opinion, if a district court concludes that the evidence does not support the jury’s verdict, the appropriate course of action is to set aside the verdict— not to penalize the prevailing attorney.
B
With respect to the third Kerr factor— “the skill requisite to perform the legal *1167services properly” — the district court explained:
3. Mr. Yagman is a skilled and effective civil rights lawyer. As such, however, he should have realized that there was little or nothing to support the claims that never got to the jury — again, a significant reducing factor.
Romberg v. Nichols, No. 83-8448 at 3 (C.D.Cal. Jan. 20, 1989). The Rombergs maintain that this reduction is also impermissible because none of the 277.5 hours billed was spent on claims that did not proceed to trial. This argument is equally meritorious. If the lodestar does not include the hours spent on dismissed claims, then any subsequent reduction for those hours constitutes double discounting. In any event, the proper stage at which to reduce a fee award for time that is not compensable is during the calculation of the lodestar. Here, the court expressly found that the elements comprising the lodestar were reasonable. A subsequent discount by an undefined percentage on the basis of alleged overbilling is inconsistent with that determination and cannot suffice to rebut the presumption of correctness acknowledged by this court in Jordan.
C
Finally, in applying the eighth Kerr factor — “the amount involved and the results obtained” — the district court concluded:
8. The results obtained were (i) $2.00 in cash and (ii) “vindication.” If all plaintiffs wanted was vindication they could have made the case a straight-forward Fourth Amendment claim from the outset. This is clearly a reducing factor.
Romberg v. Nichols, No. 83-8448 at 3 (C.D.Cal. Jan. 20, 1989). The Supreme Court, however, has expressly “reject[ed] the proposition that fee awards under 1988 should necessarily be proportionate to the amount of damages a civil rights plaintiff actually recovers.” City of Riverside, 477 U.S. at 574, 106 S.Ct. at 2694 (plurality opinion); see also id. at 585, 106 S.Ct. at 2699 (Powell, J., concurring in judgment and similarly rejecting a proportionality rule). This court has gone even one step further, recognizing that although the size of an award can be a permissible consideration, the smallness of an award alone cannot justify reduction of the attorney’s fee. See Jordan, 815 F.2d at 1262 & n. 6 (citing Hensley and noting that the second, third, eighth, and ninth factors identified in Johnson and Kerr “cannot serve as independent bases for adjusting fee awards”); see also Long, 932 F.2d at 1314 & n. 4 (explaining same). The substance of the prevailing claim, rather than the amount of relief received, is the central concern for section 1988 purposes. See Greater Los Angeles Council on Deafness v. Community Television, 813 F.2d 217, 222 (9th Cir.1987). Indeed, as the Supreme Court recently explained, “[t]he intention of Congress [in enacting section 1988] was to encourage successful civil rights litigation, not to create a special incentive to prove damages ...” Blanchard v. Bergeron, 489 U.S. 87, 95, 109 S.Ct. 939, 945, 103 L.Ed.2d 67 (1989). What the attorney has earned is a wholly independent consideration from what the jury believes his clients have suffered.
II
In light of these considerations, I would reverse the district court’s fee determination, and remand for recalculation in a manner consistent with the foregoing analysis of the law of this circuit.

. The majority interprets the district court’s order as considering the Kerr factors simultaneously with setting the lodestar. Although I disagree with this interpretation, it is immaterial to the result. Whatever the order in which the award amount was calculated, the reducing factors relied on were impermissible in light of the' district court’s concession that the hours claimed and fee set were reasonable.